Citation Nr: 1147148	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

2.  Entitlement to service connection for a thyroid disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

3.  Entitlement to service connection for a larynx disorder, to include as due to or as a consequence of participation in Project 112, while on active duty.

4.  Entitlement to service connection for hypertension, to include as due to or as a consequence of participation in Project 112, while on active duty.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a lung condition (claimed as chronic obstructive pulmonary disease, asthma, emphysema, and chronic bronchitis), a thyroid condition, rashes, a bilateral ear condition, hypertension, and a chronic larynx condition.  In July 2003, the Veteran submitted a notice of disagreement with all of the issues except the denial of service connection for rashes.  He subsequently perfected his appeal in July 2004.

In September 2007, the Veteran presented sworn testimony during a Travel Board hearing in St. Louis, Missouri, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2008, the Board remanded the Veteran's claim for service connection for a bilateral ear condition and denied his claims for service connection for a lung disorder, a thyroid disorder, a larynx disorder, and hypertension.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court remanded these issues to the Board pursuant to an August 2009 joint motion for partial remand (JMR).  

Following the August 2009 JMR, the Board remanded the claims to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any additional information regarding Operation Elk Hunt, Project 112, obtaining any medical records relating to the Veteran from that project, and providing the Veteran with a new VA examination and opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the October 2009 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a lung disorder, a thyroid disorder, a larynx disorder, and hypertension, consistent with the August 2009 JMR and October 2009 Board remand.

The Board is cognizant of the fact that these claims have been in adjudicative status since 2004, and that they have been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication.

Following the Board's October 2009 remand, the AMC sought information on Operation Elk Hunt, Project 112 from the National Archives and Records Administration (NARA).  An April 2010 response from the NARA directed the AMC to the U.S. Army Research, Development, and Engineering Command (RDECOM).  The AMC then sought this information from the RDECOM.  The most recent response from the RDECOM, an email dated in July 2011, indicated that the request was being sent to the Edgewood Chemical Biological Center's Tech Library and RDECOM historian.  There is no further communication with RDECOM or the Edgewood Chemical Biological Center, or additional information on Operation Elk Hunt, Project 112, in the claims file.  As the AMC was directed to attempt to obtain this information, the Board finds that the AMC did not fully comply with the October 2009 remand directives.  As such, these claims must be remanded in order to comply with the October 2009 Board remand.  See Stegall, supra.

Additionally, the Board finds that any additional documents regarding Operation Elk Hunt, Project 112 might impact the VA examiner's opinion.  Accordingly, the AMC should also obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, through appropriate channels, plans, testing reports, and any other relevant information from phase I of Operation Elk Hunt, Project 112, which was conducted in the vicinity of Fort Greely, Alaska, from July 3, 1964 to August 15, 1964.  Specifically, the AMC should attempt to obtain information regarding what chemical agents participants were potentially exposed to (e.g. nerve agents, mustard gas, Agent Orange, etc.) and any medical records relating to the Veteran.  The AMC must follow up with any additional agencies or resources identified in the search.  All communications, including negative responses, should be documented in the claims file.

If, after making reasonable efforts, to include any follow up efforts suggested, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, if further information is obtained pursuant to paragraph 1, above, the Veteran's claims file should be returned to the July 2010 VA examiner, if available, for an addendum opinion.  The examiner must be informed of all chemical agents that the Veteran is found to have been exposed to on active duty.  The examiner must then state whether the Veteran's currently diagnosed lung disorder(s), thyroid disorder, larynx disorder, and/or hypertension are related to any of these exposures.  The Veteran may be recalled for examination if deemed necessary.

If the July 2010 VA examiner is unavailable, the Veteran should be scheduled for a VA examination with an appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  The examiner must also be informed of all agents that the Veteran is found to have been exposed to on active duty.  This must be noted in the examination report.  

The examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed lung disorder(s), thyroid disorder, larynx disorder, and/or hypertension were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including any exposures to chemical agents.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a lung disorder, a thyroid disorder, a larynx disorder, and hypertension should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

